Citation Nr: 0124850	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  99-17 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from May 1944 to May 1947.  
He died on February [redacted], 1998.  The appellant is his surviving 
spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1998 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that the appellant is in receipt of 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318. 


FINDINGS OF FACT

1. The veteran's service connected disabilities were: 
complete neuropathy of the left peroneal nerve, with 
injury to Muscle Group XI and multiple scars; ankylosis of 
the left ankle and foot; and osteomyelitis of the left 
leg.

2. The veteran's service connected disabilities did not cause 
or substantially or materially contribute to his death 
from asystole due to or as a consequence of respiratory 
arrest.

CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.312 (2001). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The appellant has not 
identified any evidence which may be pertinent to her claim 
which the RO has not obtained and considered.  The RO 
notified the appellant of the requirements in law to 
establish service connection for the cause of the veteran's 
death. In addition, the Board obtained a medical opinion on 
the medical issue of the relationship, if any, of the 
veteran's service connected disabilities to his death.  The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the appellant's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board will, therefore, proceed to 
consider the appellant's claim on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, is not sufficient to show 
that it casually shared in 


producing death, but rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2001).

The veteran's service connected disabilities were: complete 
neuropathy of the left peroneal nerve, with injury to Muscle 
Group XI and multiple scars; ankylosis of the left ankle and 
foot; and osteomyelitis of the left leg.

The veteran's death certificate reveals that his cause of 
death was asystole due to or as a consequence of respiratory 
arrest.

The appellant has not submitted a medical opinion that there 
was a relationship between the veteran's service connected 
disabilities and his death, and there is no medical evidence 
of record showing any such relationship.

The Board referred the veteran's claims file to the Chief of 
Staff of a VA Medical Center, who is a specialist in 
anesthesiology and critical care/pain management, and 
requested that, after a review of the veteran's medical 
records, he offer an opinion on the question of whether the 
veteran's service connected disabilities caused or 
substantially or materially contributed to the veteran's 
death.

The Chief of Staff reported:

There is no medical or scientific evidence at all to 
support the fact that any of the veteran's service 
connected disabilities, singly or in combination, could 
lead to or be related to his death.

That being said, let me expound on this a bit.  It is 
possible to say that a patient with chronic 
osteomyelitis could become septic and that blood sepsis 
could lead to death.  However, there are no notes from 
1969 to the time of his death noting active 
osteomyelitis.  And his symptoms of shortness of breath 
and resultant resuscitation strongly suggest a cardiac 
event.  Sepsis from osteomyelitis was not the cause of 
death in this patient.  He died from asystole secondary 
to cardiorespiratory arrest, not from sepsis or septic 
shock.

His cardiac condition could have been due to a 
sedentary lifestyle that may have been secondary to 
trauma to one of his lower extremities.  In this 
situation, the patient would not be exercising, thus 
causing a deterioration of the muscular system, 
including the heart and legs.  However, the patient in 
this case review did not die from lack of exercise, nor 
was there any evidence of heart failure or a sedentary 
lifestyle.

I do not believe that this patient's neuropathy, or any 
other of his service connected disabilities, singly or 
in combination, hastened, contributed to, caused or 
lent assistance to this man's death.

Because the opinion of the physician who considered the 
medical issue in this case is contrary to the appellant's 
claim, and because there is no competent medical evidence in 
support of the claim, the Board finds that the preponderance 
of the evidence is against the claim.  Entitlement to service 
connection for the cause of the veteran's death is, 
therefore, not established.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001). 



ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	Bruce Kannee
	Member, Board of Veterans' Appeals

 

